QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(m)

SEPARATION AND CONSULTING AGREEMENT

    This Separation and Consulting Agreement (the "Agreement") is made and
entered into on July 17, 2000 by and between Thomas J. McGoldrick
("McGoldrick"), a Minnesota resident, and Minntech Corporation ("Company"), a
Minnesota corporation.

BACKGROUND

    A.  McGoldrick has been employed by the Company for fifteen years, and has
served as a Director, Vice Chairman of the Board, and as President and Chief
Executive Officer.

    B.  By agreement of the parties, McGoldrick's separation from the Company
will be effective July 7, 2000.

    C.  The parties have agreed that McGoldrick will continue to render services
to the Company as a consultant and will not enter into competition with the
Company for certain time periods thereafter.

    D.  McGoldrick will continue to serve as a Director of the Company until the
expiration of his current term.

    E.  The parties are concluding their employment relationship amicably, but
mutually recognize that any employment relationship may give rise to potential
claims or liabilities.

    F.  The parties expressly deny that they may be liable to each other on any
basis or that they have engaged in any improper or unlawful conduct or
wrongdoing against each other, and McGoldrick and the Company desire to resolve
all issues potentially in dispute between them.

    G.  McGoldrick and the Company have agreed to a full settlement of all
issues potentially in dispute between them.

    H.  One of the purposes of this Agreement is to provide for the exchange of
consideration between the parties, to provide for the exchange of releases of
claims and potential claims between the parties, and to consolidate within one
document the parties' continuing obligations to each other.

    NOW, THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and the Releases referred to below, the parties
agree as follows:

    1.  Release of Claims by McGoldrick.  Concurrently with the execution of
this Agreement, McGoldrick will execute a release, in the form attached to this
Agreement as Exhibit A ("McGoldrick Release"), in favor of the Company, its
insurers, affiliates, divisions, directors, officers, employees, agents,
successors, and assigns. This Agreement shall not be interpreted or construed to
limit the McGoldrick Release in any manner. The existence of any dispute
respecting the interpretation of this Agreement or the alleged breach of this
Agreement will not nullify or otherwise affect the validity or enforceability of
the McGoldrick Release.

    2.  Release of Claims by the Company.  Concurrently with the execution of
this Agreement, the Company will also execute a release, in the form attached to
this Agreement as Exhibit B ("Minntech Release"), in favor of McGoldrick and his
heirs, successors, representatives, and assigns. This Agreement shall not be
interpreted or construed to limit the Minntech Release in any manner. The
existence of any dispute respecting the interpretation of this Agreement or the
alleged breach of this Agreement will not nullify or otherwise affect the
validity or enforceability of the Minntech Release.

    3.  Consulting Relationship.  McGoldrick will become a consultant to the
Company and shall perform such services for the Company as set forth in this
paragraph 3.

    a.  Term.  McGoldrick's consultancy with the Company shall begin on July 8,
2000 and end on July 7, 2001 (the "Consultancy Period").

--------------------------------------------------------------------------------

    b.  Status.  As a consultant to the Company, McGoldrick shall be an
independent contractor and not an employee of the Company.

    c.  Reporting Relationship.  McGoldrick will interact with and report to the
Company's Chairman and Chief Executive Officer (the "CEO").

    d.  Duties.  McGoldrick shall perform work for the Company at the Company's
request, subject to the limitations described in subparagraph 3.e., related to
the Company's business. By way of example, McGoldrick shall consult with and
advise the Company's senior managers and other Directors at their request at
mutually agreed upon times concerning the general business of the Company.
During the Consultancy Period the Company shall provide McGoldrick with files
and other information that he reasonably requires to perform his duties as a
consultant to the Company.

    e.  Time.  At the Company's request, McGoldrick will devote up to an average
of 4 hours per month to his duties as a Consultant.

    f.  Location.  McGoldrick will perform his duties as a consultant at any
location chosen by him (including his residence).

    g.  Expenses.  The Company will reimburse McGoldrick for his actual
operating expenses as a consultant, such as long-distance telephone and
facsimile charges and copier expense. In addition, the Company will reimburse
McGoldrick for his actual travel expenses, such as registration fees, air fare,
hotel, meals, ground transportation, and incidentals, for his attendance at
industry trade shows outside the Twin Cities metropolitan area, so long as
McGoldrick's attendance at a given trade show is requested and approved in
advance by the CEO. McGoldrick will be responsible for submitting to the CEO a
report on a form provided by the Company showing all of his monthly operating
expenses and travel expenses as a consultant to the Company with supporting
documentation. The Company will make reimbursement payments to McGoldrick within
30 days following the Company's receipt of an expense report from him.

    h.  Intellectual Property.  

     (i) All Inventions related to Minntech Products (defined in subparagraph
8(a)(iii) below) made by McGoldrick during the Consultancy Period are the
exclusive property of the Company unless released to McGoldrick in writing by
the CEO.

    (ii) Except as otherwise provided in subparagraph h.(iii)B. below, the
Company will not be required to designate McGoldrick as inventor of any
invention or author or any related documentation distributed publicly or
otherwise. McGoldrick waives and releases, to the extent permitted by law, all
rights to the foregoing.

    (iii) McGoldrick further agrees that he will:

    A.  promptly and fully disclose all Inventions in writing to the CEO; such
disclosure will include, if requested, a detailed report of the procedures
employed and the results achieved by McGoldrick; and

    B.  give the Company all assistance it requires to perfect, protect, and use
its rights to Inventions, including, but not limited to, signing all documents,
doing all things, and supplying all information that the Company may deem
necessary or desirable to: (1) transfer or record the transfer of McGoldrick's
entire right, title, and interest in Inventions to the Company, and (2) enable
the Company to obtain and maintain patent, copyright, or trademark protection
for Inventions anywhere in the world.

    (iv) The obligations of this subparagraph 3.h. will continue beyond the end
of the Consultancy Period with respect to Inventions conceived or made by
McGoldrick during the

2

--------------------------------------------------------------------------------

Consultancy Period. For purposes of this Agreement, any Invention relating to
existing or reasonably foreseeable Minntech Products or related to areas in
which McGoldrick provides consulting services and for which McGoldrick files a
patent application within one year after the end of the Consultancy Period will
be presumed to be an Invention conceived by McGoldrick during the Consultancy
Period, subject to proof to the contrary that such Invention was conceived and
made following termination of the Consultancy Period.

    (v) For purposes of this subparagraph 3.h., "Invention" means any invention,
discovery, improvement, concept, idea, method of doing business whether or not
patentable (including those which may be subject to copyright protection),
including, but not limited to, computer software and hardware technology,
machines, devices, processes, methods, techniques, and formulae which are
generated, conceived, or reduced to practice by McGoldrick alone or in
conjunction with others, during or after working hours, while serving as a
consultant to the Company.

    (vi) McGoldrick is hereby notified that this Agreement does not apply to any
invention for which no equipment, supplies, facility, trade secret information,
or Confidential Information (defined in subparagraph 8.(a)(iv) below) of the
Company was used and which was developed entirely on McGoldrick's own time, and
(1) which does not relate directly to the existing business of the Company or to
the Company's actual or reasonably foreseeable research or development; or
(2) which does not result from any work performed by McGoldrick for the Company.

    i.  Termination.  McGoldrick's consultancy with the Company will end
immediately upon (i) McGoldrick's death or disability; (ii) McGoldrick's receipt
of written notice from the Company of the termination of McGoldrick's
consultancy for Cause; or (iii) upon expiration of the term of the consultancy.
The date on which the consultancy ends will be the "Consultancy Termination
Date."

    j.  Payments upon Termination.  (i) If McGoldrick's consultancy ends by
reason of expiration of the term of the consultancyor if McGoldrick dies or
becomes disabled prior to July 7, 2001, then the Company will pay McGoldrick's
Consultant's Fee through the end of the Consultancy Period.

    (ii) If McGoldrick's consultancy ends by reason of termination by the
Company for Cause, then the Company shall pay McGoldrick's Consultant's Fee
through the end of the month in which the Consultancy Termination Date occurs.
Termination of McGoldrick's consultancy by the Company for Cause as used herein
shall mean termination for:

    A.  McGoldrick's failure or refusal to perform his duties as a consultant
under this Agreement, provided that the Company first gives McGoldrick written
notice of such failure or refusal and allows him 30 days thereafter to remedy or
correct such failure or refusal; or

    B.  material breach of the Agreement by McGoldrick provided that the Company
first gives McGoldrick written notice of such breach and allows him 30 days
thereafter to remedy or correct such breach.

"Disability" as used herein shall mean the inability of McGoldrick to perform
his duties as a consultant by reason of illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 90 hours or more. A period of inability will be "uninterrupted" unless and
until McGoldrick is able to work as a consultant for a continuous period of at
least 30 hours per month.

3

--------------------------------------------------------------------------------

    (iii) If the Company terminates McGoldrick's consultancy for Cause under
Section 2.i.(ii), any exercisable Stock Options shall be exercisable for a
period of 90 days from the date of such notice of termination, unless the
Company terminates this Agreement for material breach under Section 8.a.,8.c. or
13 in which case any exercisable Stock Options shall be exercisable until the
end of the business day following the day that McGoldrick receives written
notice of such termination by the Company, and this Agreement shall terminate.
Notwithstanding the foregoing, Sections 1, 2, 3(h), 3(j), 7, 8, 9, 10, 11, 12,
13, 14, 15, 17, 20, 21, 22, 23, 24, 25, 29 and 30 and the time periods stated
therein, if any, shall survive any such termination.

    4.  Payments.  In consideration of McGoldrick's past services to the Company
as a director, employee, and officer of the Company and his agreements to
continue to render services to the Company as a consultant and not to enter into
competition with the Company as provided in this Agreement, the Company will
make the payments set forth in subparagraph 4.a. below to McGoldrick or for his
benefit, but only if (i) McGoldrick has not rescinded this Agreement or the
McGoldrick Release within the applicable rescission period; and (ii) the Company
has received written confirmation from McGoldrick, in the form attached to this
Agreement as Exhibit C, dated not earlier than the day after the expiration of
the applicable rescission period, that McGoldrick has not rescinded and will not
rescind this Agreement or the McGoldrick Release. Payment of any amount set
forth below will not modify or terminate the parties' obligations to each other
as established by this Agreement. The payments set forth below will be sent by
first-class mail to McGoldrick's last known residence address, unless he advises
the Company in writing that he wants the payments sent to a different address.

    a.  Consultancy Fee.  The Company shall pay McGoldrick (or his designated
beneficiary or estate, as the case may be) a total amount equal to $276,917, in
26 approximately equal bi-monthly installments less applicable payroll and legal
withholding taxes during the period from July 8, 2000 through July 7, 2001;
provided, however, that no installment will be paid to McGoldrick before the
second business day following the expiration of the applicable rescission period
(the "Payment Date"). Any installments otherwise due prior to the Payment Date
will not be forfeited but will be paid to McGoldrick on the Payment Date. The
Company shall also pay to McGoldrick on July 7, 2000 a lump sum payment
$11,715.44 less applicable payroll and legal withholding taxes for earned
vacation of 15 days.

    b.  Loan Outstanding.  McGoldrick acknowledges that he owes the Company an
amount equal to $63,787.87 in accordance with that certain Promissory Note dated
April 14, 1997 between the Company and McGoldrick, attached hereto as Exhibit D.
At such time as the Company owes McGoldrick, in accordance with the terms of
this Agreement, an amount equal to $63,787.87 plus interest accruing thereon at
the rate of 6.49% per annum from the Effective Date of this Agreement, then
McGoldrick shall pay such amount to the Company in full upon written notice
thereof. If the Company does not receive such amount from McGoldrick then the
Company shall have the right of offset against all remaining amounts owing to
McGoldrick under the terms of this Agreement and McGoldrick waives any rights he
may have against the Company to such amount.

    c.  Auto.  On the Effective Date, McGoldrick shall pay to the Company an
amount equal to $22,215.20, which amount the parties agree is the fair market
value of the 1997 Audi Cabriolet (VIN#WAUAA87G7VN003356) provided to McGoldrick
by the Company. Upon payment of such amount, the Company shall assign the title
to the car to McGoldrick. If McGoldrick does not pay such amount then on July 7,
2000 he shall turn the keys and the car into the Company's CEO.

    d.  Beneficiary Designation.  Any designation of a beneficiary for purposes
of subparagraphs 4.a. above must be made by McGoldrick in writing and must be
furnished to the Company's Executive Vice President and General Counsel. If no
effective beneficiary designation is on file with the Company at the time of
McGoldrick's death, then any remaining Consultant's Fee will be paid to his
estate.

4

--------------------------------------------------------------------------------

    5.  Stock Options.  (a) McGoldrick is a participant in the Company's 1989
and 1998 Stock Option Plans (the "Stock Plans"). Under the terms of the Stock
Plans and McGoldrick's agreements relating to options to purchase shares of the
Company's common stock (the "Option Agreements"), as of July 7, 2000 McGoldrick
is fully vested in options to purchase a total of 217,000 shares of the common
stock of the Company, which are listed in Schedule 1 attached to this Agreement
(the "Stock Options"). McGoldrick understands that if he does not exercise his
incentive stock options to purchase 47,562 shares of common stock of the Company
(the "47,562 Shares") on or before October 7, 2000, then the 47,562 Shares will
become nonqualified stock options. McGoldrick also understands that options to
purchase 30,000 shares of the common stock of the Company (the "30,000 Shares")
must be exercised on or before April 2, 2001 as set forth in the attached
Schedule 1; if he does not exercise the 30,000 Shares by that date, then the
30,000 Shares will lapse. All other remaining options (187,000 shares) shall be
exercisable during the term of this Agreement until the end of the business day
on July 7, 2001, thus extending the period to exercise such options under the
Option Agreements in respect thereof by an additional nine-month period.

    (b) If McGoldrick rescinds this Agreement and the McGoldrick Release prior
to the termination of the applicable rescission period, then he must exercise
the 217,000 shares on or before October 7, 2000. If McGoldrick does not rescind
this Agreement and the McGoldrick Release, then the Board will take the required
action to extend the time for McGoldrick to exercise any stock options held by
him that were not previously exercised until the earlier of July 7, 2001 or
three months after the Company has given McGoldrick notice in writing that he is
in violation of the terms of this Agreement under Sections 8.a., 8.b., 8.c., 14,
15, or 16.

    6.  Insurance Continuation.  

    a.  Health Insurance.  During the Consultancy Period the Company shall make
group health insurance and supplemental life insurance available to McGoldrick
on the same basis and on the same terms that such insurance is made available to
senior executives of the Company. The Company will pay the same portion of the
premium as the Company pays for its senior executives for such coverage, and any
portion of the premium for such coverage payable by McGoldrick will be paid by
him at least monthly on or before the last day of each month during which he is
subject to such coverage. The Company will have no obligation to pay any portion
of any premiums for either group health insurance coverage or for an individual
health insurance policy provided by the Company after the month in which the
Consultancy Period ends. McGoldrick acknowledges that his separation from the
Company as of July 7, 2000 is a qualifying event under COBRA and that his right
to elect under COBRA health insurance coverage provided by the Company will
terminate no later than January 7, 2002 as provided by current law. If the
Consultancy Period ends for any reason prior to January 7, 2002, then McGoldrick
will have the right to elect under COBRA group health insurance coverage
provided by the Company under such terms existing at the time of such election
as are made available to similarly-situated former employees of the Company,
provided that McGoldrick pays 102 percent of the cost of the health insurance
option selected by McGoldrick and provided by the Company as provided by law
until January 7, 2002, or until he obtains other qualifying group coverage or
his COBRA rights terminate for some other reason, if earlier.

    b.  Life Insurance.  McGoldrick will have the right to continue his group
life insurance and supplemental life insurance coverage after July 7, 2000 under
Minnesota law under such terms as are made available to similarly-situated
former employees of the Company, provided that McGoldrick pays 102 percent of
the cost of that insurance as provided by law, for 18 months, or until he
obtains other qualifying group coverage or his statutory rights terminate for
some other reason, if earlier.

5

--------------------------------------------------------------------------------

    7.  Retirement Plans.  McGoldrick is a participant in the Minntech Profit
Sharing and Retirement Plan and in the Supplemental Executive Retirement Plan
(the "Retirement Plans"). McGoldrick will be entitled to begin drawing his
retirement benefits at the times and under the terms and conditions set forth in
the Retirement Plans.

    8.  No-Competition, Non-Solicitation, and Non-Disclosure Agreements.  

    a.  Agreement Not to Compete.  

     (i) McGoldrick will not, on or before July 7, 2003, without the prior
written consent of the Company, either directly or indirectly through third
parties, on his own account or in the service of others, engage in the design,
development, assembly, manufacture, marketing, or sale of a Competitive Product
in any area or territory in which the Company engages or will have engaged in
business during the Consultancy Period.

    (ii) For purposes of this Agreement "Competitive Product" means any product,
process, or service (including any component thereof or research to develop
information useful in connection with a product or service) that is being
designed, developed, assembled, manufactured, marketed, or sold by anyone other
than the Company and which is of the same general type, performs similar
functions, competes with, or is used for the same purposes as an existing or
reasonably foreseeable Minntech Product.

    (iii) For purposes of this Agreement "Minntech Product" means any existing
product, process, or service or reasonably foreseeable product, process or
service (including any component thereof or research to develop information
useful in connection with a product or service) that, within three years prior
to the termination or expiration of the Consultancy Period, was being designed,
developed, assembled, manufactured, marketed, or sold by the Company, or with
respect to which the Company had acquired Confidential Information which it
intends to use in the design, development, manufacture, assembly, or sale of a
product or service. Notwithstanding the foregoing, the definition of Minntech
Product shall specifically exclude those products that the Company has divested
of and ceased selling and/or has abandoned excluding oxygenators, cardioplegia
heater coolers, and cardioplegia heat exchanges.

    (iv) For purposes of this Agreement "Confidential Information" means
information not generally known, including trade secrets, about the Company's
methods, processes, and products, including, but not limited to, information
relating to such matters as research and development, manufacturing methods,
processes, techniques, chemical composition of materials, applications for
particular technologies, materials or designs, vendor names, customer lists,
management systems, and sales and marketing plans. All information disclosed to
McGoldrick or to which McGoldrick has access during the Consultancy Period or
had access during the time of his employment with the Company, which he has a
reasonable basis to believe is Confidential Information or which is treated by
the Company as Confidential Information, will be presumed to be Confidential
Information. Confidential Information shall exclude information that (i) is in
the public domain or otherwise becomes part of the public domain through no
fault of McGoldrick; (ii) McGoldrick can verify was in his lawful possession
prior to having received the Confidential Information from the Company; (iii) is
received by McGoldrick from a third party without a breach of confidentiality
owed by the third party to the Company; (iv) McGoldrick can verify was
independently developed by him without having knowledge of the Company's
Confidential Information; or (v) the disclosure of which may be necessary by
reason of legal or regulatory requirements (provided that McGoldrick first gives
reasonable notice to the Company to permit it to oppose such requirement).

6

--------------------------------------------------------------------------------

    b.  Agreement Not to Solicit Employees.  McGoldrick will not, on or before
July 7, 2003, without the prior written consent of the Company, solicit any
person who is then employed by or otherwise engaged to perform services for the
Company to terminate his or her relationship with the Company or interfere with
the Company's relationship with any such person. McGoldrick will not, on or
before July 7, 2003, without the prior written consent of the Company, provide
substantive or qualitative information regarding any person who is then employed
by or otherwise engaged to perform services for the Company to any person or
entity engaged in the design, development, assembly, manufacture, marketing, or
sale of a Competitive Product in any area or territory in which the Company
engages or will have engaged in business during Consultancy Period.

    c.  Agreement Not to Disclose Confidential Information.  (i) McGoldrick will
not, without the prior written consent of the Company, directly or indirectly
use or disclose Confidential Information for the benefit of anyone other than
the Company, either during or after the Consultancy Period or during or after
the time of his employment with the Company. McGoldrick will hold secret and
confidential all Confidential Information of the Company concerning which
McGoldrick has acquired knowledge or information during the Consultancy Period
or during the time of his employment with the Company. McGoldrick will not
disregard his obligations of confidence by using any trade secret or other
confidential business and/or technical information of which he becomes informed
during the Consultancy Period or was informed during his employment to guide him
in a search of publications or other publicly available information, selecting a
series of items of knowledge from unconnected sources, and fitting them together
to claim that he did not violate any agreements set forth in this Agreement.

    (ii) In addition to the foregoing, in no event shall Confidential
Information be used by McGoldrick or any of McGoldrick's affiliates (as defined
in Section 13) in connection with purchases or sales of, or trading in, any
securities of the Company, including but not limited to direct or indirect
purchases or sales, offers or agreements to purchase or sell, or rights or
options to purchase or sell any such securities. McGoldrick acknowledges that he
is aware of his responsibilities under United States federal and state
securities laws with respect to trading in securities while in possession of
material non-public information obtained from the issuer of such securities and
with respect to providing such information to other persons who purchase or sell
securities of such issuer.

    d.  Scope of Restrictions.  The parties intend that, if any court of
competent jurisdiction holds that any restriction in subparagraphs 8.a. through
8.c. above exceeds the limit of restrictions that are enforceable under
applicable law, then the restriction will nevertheless apply to the maximum
extent that is enforceable under applicable law.

    9.  Company Cooperation.  The Company will ensure that all proper steps are
followed to comply with McGoldrick's written instructions with respect to his
stock options, retirement benefits, and health and life insurance benefits, and
will provide him with information that he reasonably requires in accordance with
the applicable employee benefit plans sponsored by the Company in which he is a
participant.

    10.  Indemnification.  Notwithstanding McGoldrick's separation from the
Company, with respect to events that occurred during his tenure as an employee
or officer of the Company, McGoldrick will be entitled, as a former employee or
officer of the Company, to the same rights that are afforded to senior executive
officers of the Company, now or in the future, to indemnification and
advancement of expenses provided in the charter documents of the Company and
under applicable law or otherwise, and to coverage and a legal defense under any
applicable general liability and/or directors' and officers' liability insurance
policies maintained by the Company.

7

--------------------------------------------------------------------------------

    11.  McGoldrick Representation.  McGoldrick represents that, during the
entire period that he was an employee or officer of the Company, he acted in
good faith, had no reasonable cause to believe that his conduct was unlawful,
and reasonably believed that his conduct was in the best interests of the
Company. The parties intend that the terms used in this paragraph will have the
same meaning as the same terms used in paragraph 302A.531 of the Minnesota
Statutes.

    12.  Company Representation.  The Company represents that on the date of
this Agreement no transaction or other event has occurred that would constitute
a "Change in Control" as that term is defined in the Management Agreement dated
September 1, 1996 between McGoldrick and the Company. McGoldrick acknowledges
that he will be relinquishing his rights under the Management Agreement upon
execution of this Agreement and the McGoldrick Release of Claims.

    13.  Standstill.  McGoldrick agrees that during the Standstill Period (as
hereinafter defined), McGoldrick and his affiliates [as such term is defined in
Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act")] will not (and he and they will not assist or encourage others to),
directly or indirectly:

    (a) Acquire or agree, offer, seek, request permission or propose to acquire,
or cause to be acquired (by merger, tender offer, purchase, statutory share
exchange or otherwise), ownership (including, but not limited to, beneficial
ownership as defined in Rule 13d-3 under the Exchange Act) of any of the
Company's assets (other than acquisitions of inventory in the ordinary course of
business) or businesses or any voting stock that would result in beneficial
ownership by you and your affiliates of voting stock of the Company in excess of
4% of the total voting power of the outstanding shares of stock of the Company
in the aggregate, for which purpose any rights or options (including without
limitation convertible securities) to acquire such ownership of voting stock
shall constitute beneficial ownership of such voting stock, regardless of when
they are exercisable (except, in each event, pursuant to any proposal expressly
solicited by the Chief Executive Officer of the Company, and in such event such
proposal shall not be pursued by you or your affiliates if you are hereafter
advised by the Chief Executive Officer of the Company that the Company is no
longer interested in pursuing such proposal, provided, however, that nothing
contained herein shall preclude you from orally contacting the Chief Executive
Officer of the Company to inform him that you are interested in pursuing such a
proposal if invited to do so by the Chief Executive Office of the Company); or

    (b) seek or propose to influence or control the management or policies of
the Company or to obtain representation on the Company's Board of Directors, or
solicit, or participate in the solicitation of, proxies or consents with respect
to any securities of the Company in connection with the election of directors or
any other matter or disclose to the public by press release or other
communication its or their position concerning the election of directors or any
other matter to be considered by the shareholders of the Company, or request
permission to do any of the foregoing; or

    (c) make any other public announcement with respect to any of the foregoing;
or

    (d) enter into any discussions, negotiations, arrangements or understandings
with any third party with respect to any of the foregoing; or

    (e) contact any employee, representative, agent, or Board member of the
Company other than the Company's Chief Executive Officer to request that the
Company, directly or indirectly, waive or amend any provision of this
paragraph 13.

As used herein, the Standstill Period means the period commencing as of the date
hereof and terminating one year from the date hereof. McGoldrick covenants that
as of the date hereof neither he nor any of his affiliates are engaged in any
discussions regarding any acquisition proposal and that any prior discussions
regarding any acquisition proposal have been terminated.

8

--------------------------------------------------------------------------------

    14.  Mutual Non-Disparagement.  McGoldrick will not disparage, defame, or
besmirch the reputation, character, image, products, or services of the Company,
or the reputation or character of its directors, officers, employees, or agents.
The Company will not disparage, defame, or besmirch the reputation, character,
talents, skills, business reputation, or image of McGoldrick.

    15.  Claims and Actions Involving the Company.  During the period commencing
on the Effective Date and ending two years from the Effective Date, McGoldrick
will not recommend or suggest to any potential claimants or plaintiffs or their
attorneys or agents that they initiate claims or lawsuits against the Company,
any of its affiliates or divisions, or any of its or their directors, officers,
employees, or agents, nor will McGoldrick voluntarily aid, assist, or cooperate
with any claimants or plaintiffs or their attorneys or agents in any claims or
lawsuits now pending or commenced in the future against the Company, any of its
affiliates or divisions, or any of its or their directors, officers, employees,
or agents; provided, however, that this paragraph will not be interpreted or
construed to prevent McGoldrick from giving testimony in response to questions
asked pursuant to a legally enforceable subpoena, deposition notice, or other
legal process, during any legal proceedings involving the Company, any of its
affiliates or divisions, or any of its or their directors, officers, employees,
or agents.

    16.  Waiver of Notice.  Concurrently with the execution of this Agreement,
McGoldrick shall execute a Waiver of Notice in substantially the form attached
hereto as Exhibit E.

    17.  Company Property.  The Company hereby sells to McGoldrick for $1.00
(i) the mobile telephone the Company has previously provided to him and agrees
to allow McGoldrick the use of the mobile telephone for business purposes up to
a maximum charge of $50 per month until the earlier of (x) the expiration of the
Consultancy Period or (y) upon full-time employment by a third party; (ii) the
personal computer, lap top computer, and fax machine the Company has previously
provided to him. McGoldrick shall return to the Company all other equipment,
records, correspondence, documents, financial data, plans, computer disks, and
other tangible property in his possession and all copies thereof, if any,
belonging to the Company, wheresoever located. McGoldrick acknowledges that all
files related to the Company's business that may have been downloaded onto his
personal computer during his employment with the Company and all copies thereof
constitute confidential information of the Company and is the property of the
Company for purposes of this paragraph 16 and shall be returned to the Company
and otherwise immediately deleted from all computer systems under McGoldrick's
control.

    18.  Time to Consider Agreement.  Because this Agreement includes a release
of any rights McGoldrick may have under the Age Discrimination in Employment
Act, under federal law the parties acknowledge that McGoldrick is entitled to a
period of at least 21 days from receipt of this Agreement to decide whether to
sign this Agreement and the McGoldrick Release, which 21 day period will
commence on the date on which McGoldrick receives copies of this Agreement and
the McGoldrick Release for review. McGoldrick represents that if he signs this
Agreement and the McGoldrick Release before the expiration of the 21 day period,
it is because he has decided that he does not need any additional time to decide
whether to sign this Agreement and the McGoldrick Release.

    19.  Right to Rescind or Revoke.  McGoldrick understands that he has the
right to rescind or revoke this Agreement and the McGoldrick Release for any
reason within 15 calendar days after he signs them (which 15-day period
expressly includes any other shorter time periods provided by law). McGoldrick
understands that this Agreement and the McGoldrick Release will not become
effective or enforceable unless and until he has not rescinded this Agreement
and the McGoldrick Release and any applicable rescission period has expired.
McGoldrick understands that if he wishes to rescind, the rescission must be in
writing and hand delivered or mailed to the Company. If hand-delivered, the
rescission must be (a) addressed to Ms. Barbara A. Wrigley, Executive Vice
President and General Counsel, Minntech Corporation, 14605 28th Avenue North,
Minneapolis, Minnesota 55447; and (b) delivered to Ms. Wrigley within the 15-day
period. If mailed, the rescission must be: (a) postmarked

9

--------------------------------------------------------------------------------

within the 15-day period; (b) addressed to Ms. Barbara A. Wrigley, Executive
Vice President and General Counsel, Minntech Corporation, 14605 28th Avenue
North, Minneapolis, Minnesota 55447; and (c) sent by certified mail, return
receipt requested.

    20.  Full Compensation.  McGoldrick understands that the payments made and
other consideration provided by the Company under this Agreement will fully
compensate McGoldrick for and extinguish any and all of the claims McGoldrick is
releasing in the McGoldrick Release, including, but not limited to, his claims
for attorneys' fees and costs and any and all claims for any type of legal or
equitable relief.

    21.  No Admission of Wrongdoing.  McGoldrick understands that this Agreement
does not constitute an admission that the Company has violated any local
ordinance, state or federal statute, or principle of common law, or that the
Company has engaged in any improper or unlawful conduct or wrongdoing against
McGoldrick. McGoldrick will not characterize this Agreement or the payment of
any money or other consideration made in accordance with this Agreement as an
admission that the Company has engaged in any improper or unlawful conduct or
wrongdoing against him.

    22.  Authority.  McGoldrick represents and warrants that he has the
authority to enter into this Agreement and the McGoldrick Release, and that no
causes of action, claims, or demands released pursuant to this Agreement and the
McGoldrick Release have been assigned to any person or entity not a party to
this Agreement and the McGoldrick Release.

    23.  Representation.  McGoldrick acknowledges that he has had a full
opportunity to consider this Agreement and the McGoldrick Release, that he has
had a full opportunity to ask any questions that he may have concerning this
Agreement, the McGoldrick Release, or the settlement of his potential claims
against the Company, and that he has not relied upon any statements or
representations made by the Company or its attorneys, written or oral, other
than the statements and representations that are explicitly set forth in this
Agreement, the McGoldrick Release, the Minntech Release, the Stock Plans and
McGoldrick's agreements relating thereto, the Retirement Plans, and any other
employee benefit plans sponsored by the Company in which McGoldrick is a
participant.

    24.  Successors and Assigns.  This Agreement will be binding upon and inure
to the benefit of the parties and their respective heirs, representatives,
successors, and assigns, including, but not limited to, a purchaser of
substantially all the business or assets of the Company, but will not be
assignable by either party without the prior written consent of the other party.

    25.  Invalidity.  In the event that any provision of this Agreement, the
McGoldrick Release, or the Minntech Release is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect,
such a determination will not affect the validity, legality, or enforceability
of the remaining provisions of this Agreement, the McGoldrick Release, or the
Minntech Release, and the remaining provisions of this Agreement, the McGoldrick
Release, and the Minntech Release will continue to be valid and enforceable, and
any court of competent jurisdiction may modify the objectionable provision so as
to make it valid and enforceable.

    26.  Entire Agreement.  Before signing this Agreement, the McGoldrick
Release, and the Minntech Release, the parties and their representatives engaged
in discussions and negotiations and generated certain documents, in which the
parties and their representative considered the matters that are the subject of
this Agreement, the McGoldrick Release, and the Minntech Release. In such
discussions, negotiations, and documents, the parties and their representatives
may have expressed their opinions and beliefs concerning the intentions,
capabilities, and practices of the parties, and may have forecast future events.
The parties recognize, however, that all business transactions, including the
transactions upon which the parties' respective opinions, beliefs, and forecasts
are based, contain an element of risk, and that it is normal business practice
to limit the legal obligations of contracting parties only to those promises and
representations that are essential to the transaction so as to provide certainty
as to their

10

--------------------------------------------------------------------------------

respective future rights and remedies. Accordingly, this Agreement, the
McGoldrick Release, the Minntech Release, the Stock Plans and McGoldrick's
agreements relating thereto (as modified by this Agreement), the Retirement
Plans, and any other employee benefit plans sponsored by the Company in which
McGoldrick is a participant are intended to define the full extent of the
legally enforceable undertakings of the parties, and no promises or
representations, written or oral, that are not set forth explicitly in this
Agreement, the McGoldrick Release, the Minntech Release, the Stock Plans and
McGoldrick's agreements relating thereto (as modified by this Agreement), the
Retirement Plans, or any other employee benefit plans sponsored by the Company
in which McGoldrick is a participant are intended by either party to be legally
binding, and all other agreements and understandings between the parties are
hereby superseded.

    27.  Headings.  The descriptive headings of the paragraphs and subparagraphs
of this Agreement are inserted for convenience only, and do not constitute a
part of this Agreement.

    28.  Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

    29.  Governing Law.  This Agreement, the McGoldrick Release, and the
Minntech Release will be interpreted and construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement, the McGoldrick Release, or the Minntech Release will be governed by,
the laws of Minnesota.

    30.  Outplacement Services.  The Company shall pay directly to Lee Hecht
Harrison an amount equal to $15,000 for outplacement services for McGoldrick.

    IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

    MINNTECH CORPORATION  
   
   


--------------------------------------------------------------------------------

Barbara A. Wrigley
Executive Vice President  
   
   
MCGOLDRICK  
   
   


--------------------------------------------------------------------------------

Thomas J. McGoldrick

11

--------------------------------------------------------------------------------



QUICKLINKS

SEPARATION AND CONSULTING AGREEMENT
